DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amended claims set, filed 2/28/2019, has been entered. Claims 19-35 remain pending and are being considered on their merits. 
Claim Interpretation
Claim 19 is drawn to a composition that is “oxygen and carbon dioxide depleted”. Since the independent claim does not limit to the level to which oxygen and carbon dioxide are depleted, this limitation is broad to include all levels of oxygen and carbon dioxide that are lower than maximal levels. 
Claim 19 is drawn to a composition with “reduced” levels of leukocytes, platelets, and pathogens. Since the independent claim does not limit to the level which the leukocytes, platelets, and pathogens are reduced to, and does not limit to what the reduction is in comparison to, this limitation is broad to include all levels of leukocytes, platelets, and pathogens that are lower than maximal levels.
Claims 22-28 limit to properties of the composition when it is stored. Since products are static in time, and the claims do not recite product by process limitations of storing the product, these limitations are interpreted as inherent properties of the claimed composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-32 recite that the “composition is stored”. Since products are static in time, it is unclear if these claims are directed to a product before, during, or after storage. If the applicant intended these claims to be product by process claims limiting to a product that is made by storing said product, the applicant should amend the claims to clearly state such. As such the metes and bounds of the claims cannot be determined. Clarification within the claims is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a composition of red blood cells, which is a naturally occurring product. This judicial exception is not integrated into a practical application because the claimed product of red blood cells are not markedly different from naturally occurring cells. As stated in the above claim interpretation, independent claim 19 does not recite any specific level by which any of the listed components are depleted or reduced from the composition of red blood cells, and therefore these limitations are very broad and do not differentiate the claimed red blood cells from a product of naturally occurring red blood cells. The additional elements of the independent claim, such as limiting to the cells being “packed” or inclusion of an acidified solutions are not sufficient to amount to significantly more than the judicial exception because both of these features are routine in the field, and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19-28 and 31-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fuchs et al (1988, J. Exp. Biol., 457-477). 
Regarding claim 19, Fuchs teaches modeling hypoxia occurs naturally in organisms, and Fuchs teaches modeling these conditions by combining blood with acidified solutions (see pages 458-459). Regarding claims 19 and 20-21, Fuchs teaches samples wherein the oxygen level is less than 10 mmHg and samples wherein the carbon dioxide level is less than 5 mmHg (see Table 1). Regarding claims 33-35, Fuchs teaches the solutions further comprised an 
Regarding the limitation of “packed red blood cells”, Fuchs’ blood is in a sample chamber which reads on the broadest reasons interpretation of packed. As discussed in the claim interpretation, the limitations of “oxygen and carbon dioxide depleted” and “reduced” levels of leukocytes, platelets, and pathogens are broad. Since Funchs’ sample does not comprise the maximum levels of any of these components, Funchs’ composition reads on these limitations.
Claims 22-28 limit to properties of the composition when it is stored. Since products are static in time, and the claims do not recite product by process limitations of storing the product, these limitations are interpreted as inherent properties of the claimed composition. Since Funchs anticipates the claimed structure of the composition, Funchs’ composition also anticipates these inherent properties. 
Claims 31 and 32 are indefinite for the reasons stated above. Since the claims do not limit to a composition that has been stored, the scope of claims 31 and 32 is interpreted as being identical to independent claim 19.

Claims 19-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshida et al (2007, Vox Sanguinis 92, 22–31).
Regarding claims 19-20, Yoshida teaches a method of reducing damage to a red blood cell sample during storage by depleting oxygen from a red blood cell sample, and Yoshida teaches that the depleted of oxygen to a level between 3-7 torr (mmHg) (see abstract, last paragraph of Introduction and first paragraph of section I of Materials and Methods, page 23).
Regarding claims 19 and 29-30, Yoshida teaches the stored red blood cells are obtained by spinning down whole blood (reads on “packed red blood cells” and “reduced” levels of leukocytes, platelets, and pathogens) in acidic solutions with a pH of between 6.32 and 6.72 
Claims 22-28 limit to properties of the composition when it is stored. Since products are static in time, and the claims do not recite product by process limitations of storing the product, these limitations are interpreted as inherent properties of the claimed composition. Since Yoshida anticipates the claimed structure of the composition, Yoshida’s composition also anticipates these inherent properties. 
Claims 31 and 32 are indefinite for the reasons stated above. Since the claims do not limit to a composition that has been stored, the scope of claims 31 and 32 is interpreted as being identical to independent claim 19.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653